  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 1 of 22 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION AT COLUMBUS

 JOAN DeMARTIN                                    Case No.
 101 West Starr Ave., Apt. B
 Columbus, OH 43201

                Plaintiff,                        COMPLAINT FOR DAMAGES

        vs                                        JURY DEMAND ENDORSED HEREON

 NATIONSTAR MORTGAGE LLC d.b.a.
 MR. COOPER
 c/o Corporation Service Company
 50 West Broad St., Suite 1330
 Columbus, OH 43215

 and

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION
 1100 15th Street NW
 Washington, DC 20005

                Defendant.

       Plaintiff Joan DeMartin, through counsel, states as follows for her Complaint against

Defendants Nationstar Mortgage LLC d.b.a. Mr. Cooper and Federal National Mortgage

Association:

                             PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Joan DeMartin (“Plaintiff” or “DeMartin”) was the owner of residential

real property, located at and commonly known as 834 South Lazelle St., Columbus, OH 43206

(the “Home”), which she occupied as her primary, principal residence for all times relevant to this

Complaint until the sale of the Home.

       2.      Defendant Nationstar Mortgage LLC, d.b.a. Mr. Cooper (“Nationstar”) was the

servicer of a note executed by DeMartin (the “Note”) and of a mortgage on the Home that secured

                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 1
  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 2 of 22 PAGEID #: 2




said note (the “Mortgage”) (collectively, the “Loan”) at all times relevant to this Complaint until

the sale of the Home. See, a copy of the Loan, attached as Exhibit 1.

       3.      Defendant Federal National Mortgage Association (“FNMA” or “Fannie Mae”)

was the current owner of the Loan at all times relevant to the allegations in this Complaint until

the sale of the Home.

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as this action arises under the Truth in Lending Act, 12 U.S.C. §§ 1601, et seq. (“TILA”),

and the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”).

       5.      This Court has supplemental jurisdiction to hear any state law statutory and

common law claims pleaded, infra, or that otherwise may arise pursuant to 28 U.S.C. § 1367.

       6.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this District.

                                    SUMMARY OF CLAIMS

       7.      This action is filed to enforce regulations promulgated by the Consumer Financial

Protection Bureau (CFPB) and implemented pursuant to 12 U.S.C. § 2605(f) that became effective

on January 10, 2014, specifically, 12 C.F.R. § 1024.1, et seq. (“Regulation X”) and 12 C.F.R. §

1026.1, et seq. (“Regulation Z”), as well as to seek recovery for state law claims under the

Residential Mortgage Lending Act, R.C. 1322.01, et seq. (RMLA).

       8.      In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

       9.      Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14,




                                                              Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                         Complaint for Damages: Page 2
    Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 3 of 22 PAGEID #: 3




2013) and the Mortgage servicing Rules Under the Truth in Lending Act, 78 F.R. 10901 (February

14, 2013) (Regulation Z), which became effective on January 10, 2014.

        10.    Mortgage servicers are prohibited from failing “to take timely action to respond to

a borrower’s requests to correct errors relating to allocation of payments, final balances for

purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties[1].” 12

U.S.C. § 2605(k)(1)(C).

        11.    Mortgage servicers are prohibited from failing “to comply with any other obligation

found by the [CFPB], by regulation, to be appropriate to carry out the consumer protection

purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

        12.    The Loan is a “federally related mortgage loan” as said term is defined by 12 C.F.R.

§ 1024.2(b).

        13.    DeMartin asserts claims for relief against Nationstar for violations of the specific

rules under Regulation X, as set forth, infra.

        14.    DeMartin has a private right action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed violations and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.




1
  “The Bureau believes that standard servicer duties are those typically undertaken by servicers in
the ordinary course of business. Such duties include not only the obligations that are specifically
identified in section 6(k)(1)(C) of RESPA, but also those duties that are defined as ‘‘servicing’’
by RESPA, as implemented by this rule, as well as duties customarily undertaken by servicers to
investors and consumers in connection with the servicing of a mortgage loan. These standard
servicer duties are not limited to duties that constitute ‘‘servicing,’’ as defined in this rule, and
include, for example, duties to comply with investor agreements and servicing program guides, to
advance payments to investors, to process and pursue mortgage insurance claims, to monitor
coverage for insurance (e.g., hazard insurance), to monitor tax delinquencies, to respond to
borrowers regarding mortgage loan problems, to report data on loan performance to investors and
guarantors, and to work with investors and borrowers on options to mitigate losses for defaulted
mortgage loans.” 78 Fed. Reg. 10696, 10739.
                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 3
  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 4 of 22 PAGEID #: 4




       15.      TILA provides that a creditor or servicer of a home loan shall provide an accurate

payoff balance within a reasonable period, but within seven (7) business days regardless of

circumstances, upon receipt of a written request from a borrower for the same. 15 U.S.C. § 1639g.

       16.      Through Regulation Z, the CFPB has provided guidance for the interpretation of

certain TILA provisions, including servicers’ duties related to responding to requests for a payoff

balance.

       17. Regarding payoff statements, Regulation Z provides that:

                In connection with a consumer credit transaction secured by a
                consumer’s dwelling, a creditor, assignee or servicer, as applicable,
                must provide an accurate statement of the total outstanding balance
                that would be required to pay the consumer's obligation in full as of
                a specified date. The statement shall be sent within a reasonable
                time, but in no case more than seven business days, after receiving
                a written request from the consumer or any person acting on behalf
                of the consumer. When a creditor, assignee, or servicer, as
                applicable, is not able to provide the statement within seven business
                days of such a request because a loan is in bankruptcy or foreclosure,
                because the loan is a reverse mortgage or shared appreciation
                mortgage, or because of natural disasters or other similar
                circumstances, the payoff statement must be provided within a
                reasonable time.

12 C.F.R. § 1026.36(c)(3).

       18.      The Loan is a closed-end consumer credit transaction secured by their respective

dwellings as contemplated by TILA and Regulation Z. 15 U.S.C. § 1602; 15 U.S.C. § 1639g; 12

C.F.R. § 1026.36(b).

       19.      FNMA is an assignee of the Loan as defined and contemplated by TILA and

Regulation Z.

       20.      Courts in this Circuit have held that creditors and their assignees can be held

vicariously liable for servicers’ TILA violations. Kolano v. Bank of Am., 2014 WL 1117862, at *6

(N.D. Ohio 2014) (citing, inter alia, Kissinger v. Wells Fargo Bank, N.A., 888 F.Supp.2d 1309,

                                                              Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                         Complaint for Damages: Page 4
    Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 5 of 22 PAGEID #: 5




1315 (S.D. Fla. 2012)); Justice v. Ocwen Loan Servicing, 2015 WL 235738, at *13, n. 9 (S.D.

Ohio 2015) (citing Kolano, 2014 WL 1117862 at *6). 2

        21.    DeMartin asserts claims for relief against FNMA for violations of the specific rules

under Regulation Z, as set forth, infra.

        22.    DeMartin has a private right action under TILA pursuant to 15 U.S.C. § 1641(e)

for the claimed violations and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.

        23.    Nationstar is subject to the requirements of the RMLA, and does not qualify for the

exemptions listed in R.C. 1322.04.




2
  Some courts in other Circuits have ruled that an assignee cannot be held vicariously liable for a
servicer’s failure to provide a payoff statement (as contemplated by 15 U.S.C. § 1639g) because
(1) 15 U.S.C. § 1641(a)—which governs the liability of creditors’ assignees under TILA—limits
assignees’ liability to circumstances where a TILA violation is “apparent on the face of [a]
disclosure statement,” and (2) the term “disclosure statement”—although not defined by TILA—
refers to disclosures made before a loan is executed, such that a payoff statement—which is
necessarily provided after a loan has been made and assigned to a new creditor—can never
constitute a “disclosure statement.” See, e.g., Evanto v. Fed. Nat. Mortg. Ass'n, 814 F.3d 1295,
1297 (11th Cir. 2016). However, other courts, including the Sixth Circuit, have rejected this
limitation upon assignee liability under TILA. Marais, 736 F.3d at 718, n. 4 (citing
Cenat v. U.S. Bank, N.A., 930 F.Supp.2d 1347, 1354 (S.D. Fla. 2013) (collecting cases)). This is
because 15 U.S.C. § 1641(g)(1) requires “the creditor that is the new owner or assignee of the
debt” to “notify the borrower in writing of such transfer,” and refers to this requirement as being
“in addition to other disclosures required by this subchapter.” (emphasis added). In other words,
because TILA describes the required notification that a loan has been assigned to a new creditor
as a “disclosure,” and because that notification necessarily would occur after the inception and
assignment of a loan, “the term ‘disclosure statement’ can be construed to encompass
postassignment disclosures.” Marais, 736 F.3d at 718, n. 4 (citing Cenat, 930 F.Supp.2d at 1354).
Since a payoff statement (as contemplated by 15 U.S.C. § 1639g) is another “disclosure[] required
by” TILA (15 U.S.C. § 1641(g)(1) (emphasis added)), the failure to provide such a payoff
statement is a type of “postassignment disclosure” upon which vicarious TILA liability can be
premised, even against an assignee. See, Marais, 736 F.3d at 718, n. 4;
Cenat, 930 F.Supp.2d at 1354. This interpretation would be consistent with TILA’s purpose as a
remedial statute, and the stated intention of courts within this Circuit to avoid rendering the
provisions of TILA “meaningless.” E.g., Kolano, 2014 WL 1117862 at *5-6; Justice 2015 WL
235738 at *13-15.
                                                            Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                       Complaint for Damages: Page 5
  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 6 of 22 PAGEID #: 6




       24.     Nationstar is a mortgage servicer under the RMLA as it “holds the servicing rights,

records mortgage payments on its books, or performs other functions to carry out the mortgage

holder’s obligations or rights under the mortgage agreement.” R.C. 1322.01(AA).

                                  FACTUAL BACKGROUND

       25.     DeMartin encountered financial difficulties and fell behind on her obligations under

the Loan.

       26.     On or about September 20, 2017, FNMA initiated foreclosure proceedings against

DeMartin in the Court of Common Pleas for Franklin County, Ohio, in the matter assigned Case

No. 17-CV-008487 (the “Foreclosure”).

       27.     The Court issued judgment in favor of FNMA in the Foreclosure on or about

February 23, 2018.

       28.     DeMartin subsequently appealed the judgment to the Court of Appeals for the

Tenth Appellate District of Ohio in the matter assigned Case No. 18-AP-000221, and the Court

affirmed the judgment on or about May 31, 2019.

       29.     DeMartin sought to appeal the judgment to the Ohio Supreme Court, but the Court

declined to exercise jurisdiction over the same.

       30.     Seeking to avoid a foreclosure sale of the Home, DeMartin employed the services

of a real estate agent and sought to sell the Home to satisfy the outstanding obligations due on the

Loan or to otherwise seek a short sale of the Home.

       31.     In order to facilitate the sale of the Home and the closing of said sale, on at least

three (3) separate occasions, DeMartin requested a payoff statement for the Loan from Nationstar.

       32.     Nationstar provided responsive payoff statements to DeMartin on at least two (2)

separate instances:



                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 6
  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 7 of 22 PAGEID #: 7




               a.      A payoff statement dated July 9, 2020 which contained a demand for

                       “Lender Paid Expenses” in the amount of $3,950.80 and “Legal Fees” in

                       the amount of $1,874.60 (“Payoff #1”);

               b.      A payoff statement dated July 24, 2020 which contained a demand for

                       “Lender Paid Expenses” in the amount of $4,221.80 and “Legal Fees” in

                       the amount of $1,874.60 (“Payoff #2”); and,

               c.      A payoff statement dated September 8, 2020 which contained a demand for

                       “Lender Paid Expenses” in the amount of $4,223.80 and “Legal Fees” in

                       the amount of $1,874.60 (“Payoff #3”).

See, copies of Payoff #1, Payoff #2, and Payoff #3 (collectively, the “Payoffs”) attached as Exhibit

2, Exhibit 3, and Exhibit 4, respectively.

       33.     DeMartin sought clarification as to the claimed amounts due for the “Legal Fees”

and “Lender Paid Expenses” outlined in Payoffs from Nationstar to which Nationstar responded

through correspondence dated July 28, 2020 stating:

               As of the date of this letter, the lender paid expense balance is
               $27,211,80 and includes foreclosure fees and costs from the
               foreclosure referrals in July 2016 and September 2017; the deferred
               principal balance from the loan modification completed and
               effective March 1, 2017; and property inspections ordered due to the
               delinquency of the loan. Please find a breakdown of the lender paid
               expense balance enclosed for your review.

               The legal fees of $1,461.50 are posting costs, which are part of the
               foreclosure fees and costs, that transferred with the loan from
               Seterus.

               The legal fees of $1,874.60 reflected on the enclosed payoff quote
               reflect estimated fees and costs that will become due after the date
               of the payoff quote due to the foreclosure status of the loan. Please
               review the highlighted portion of the enclosed payoff quote for
               additional information.



                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 7
  Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 8 of 22 PAGEID #: 8




See, a copy of this correspondence, attached as Exhibit 5.

       34.        A transaction history enclosed with the July 28, 2020 correspondence, however,

contained a significant number of entries that establish attorneys’ fees as part of the recoverable

corporate balance that are believed to comprise a significant portion of the “Lender Paid Expenses”

and “Legal Fees” demanded through the Payoffs, including the following entries:

                  a.     6/4/2018 483.00 LEGALPOSTINGCOST ATTORNEY FEES

                  b.     5/2/2018 618.00 LEGALPOSTINGCOST ATTORNEY FEES

                  c.     10/24/2017 165.00 PUBICATN NOTICE ATTORNEY FEES

                  d.     10/6/2017 360.50 LEGALPOSTINGCOST ATTORNEY FEES

                  e.     9/25/2017 1,295.00 TITLESERVCATTNY ATTORNEY FEES

                  f.     5/11/2016 10.00 ATTORNEY FEES

                  g.     1/28/2016 10.00 ATTORNEY FEES

                  h.     1/28/2016 675.00 ATTORNEY FEES

See, Exhibit 5.

       35.        Despite DeMartin’s best efforts, the only offer she was able to receive for her Home

was in the amount of $439,900.00, scheduled to close September 14, 2020, but permitting

DeMartin to lease the premises from the purchasers at no cost for two (2) months following the

closing—a significant value to DeMartin as it permitted needed time to find a new home and to

pack and move her belongings.

       36.        Plaintiff made numerous attempts to Nationstar and FNMA, through their counsel

Reimer Law, to have the payoff amount reduced from approximately $421,527.74 to $410,928.13,

which was calculated as the payoff amount necessary to have a “break-even” closing, with no

additional funds payable or disbursable through the closing, but to no avail.



                                                               Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                          Complaint for Damages: Page 8
    Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 9 of 22 PAGEID #: 9




        37.     As discussed, supra, a significant portion of the roughly Ten Thousand Four

Hundred Dollars ($10,400.00) that separated the payoff amount claimed from the “break-even”

payoff amount consisted of transactions identified as “Attorney Fees” in Nationstar’s prior

correspondence. See, Exhibit 5.

        38.     The refusal of FNMA and Nationstar to remove the “Attorney Fees” from the

Payoff amount necessitated the parties to the sale of the Home to bring over Four Thousand

Dollaars ($4,000.00) 3 to the table at closing in order to satisfy the payoff amount claimed due and

owing for the Loan.

        39.     As DeMartin was without the necessary funds to bring to table in order to fully pay

off the Loan at closing, in order to satisfy such amounts, DeMartin had no option but to relinquish

her valuable benefit of living in the Home at no cost for two (2) months post-closing and instead

vacate the Home on or before September 27, 2020.

        40.     The sale of the Home closed on or about September 17, 2020 and the Loan was

paid in full.

        41.     FNMA moved to vacate the judgment in the Foreclosure on or about September 22,

2020 and the Court vacated the judgment on or about September 24, 2020.

        42.     The Note provides at § 6(E) that: “If the Note Holder has required me to pay

immediately in full as described above, the Note Holder will have the right to be paid back by me

for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable

law. Those expenses include, for example, reasonable attorneys’ fees.” See, Exhibit 1.




3
 The amount to “break-even” for the Loan was reduced from the approximate amount of Ten
Thousand Dollars ($10,000.00) through the voluntary, extraordinary willingness of the real estate
agents to the transaction being willing to reduce their commission for the sale of the Home.
                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 9
    Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 10 of 22 PAGEID #: 10




         43.   Well-settled Ohio law prohibits the recovery of attorneys’ fees pursuant to

provisions such as that in the Note, supra. See, inter alia, Kline v. Mortg. Elec. Sec. Sys., No.

3:08cv408, 2013 U.S. Dist. LEXIS 133765 (S.D. Ohio Sep. 18, 2013)4; State v. Taylor, 10 Ohio

378 (1841); Leavans v. Ohio Nat’l Bank, 34 N.E. 1089 (1893); Miller v. Kyle, 97 N.E. 372 (Ohio

1911); Wilborn v. Bank One Corp., 906 N.E.2d 396 (Ohio 2009); Worth v. Aetna Cas. & Sur. Co.,

513 N.E. 2d 253 (1987).

          DeMARTIN’S ATTEMPTS TO AMICABLY RESOLVE THIS MATTER
                   PRIOR TO FILING THE INSTANT MATTER

         44.   Wronged by the actions of FNMA and Nationstar, DeMartin retained counsel to

attempt to have FNMA and Nationstar correct their erroneous actions.

         45.   On or about October 5, 2020, DeMartin, through counsel, sent a notice of error

captioned “Notice of errors pursuant to 12 C.F.R. § 1024.35(b)(6) and 12 U.S.C. § 2605(k)(1)(C)

for failing to provide accurate payoff statements in response to a borrower’s requests pursuant to

12 C.F.R. § 1026.36(c)(3) in a timely manner” (the “NOE”) via Certified Mail [Tracking No.

70142120000306730334] to Nationstar at the address designated for borrowers to send notices of


4
  “The concern of Taylor, Miller, and their progeny has been that the stipulation to pay attorney
fees operates as a penalty to the defaulting party and encourages litigation to establish either a
breach of the agreement or a default on the obligation. Wilborn, 906 N.E.2d at 401 (quoting Worth,
513 N.E.2d at 258). Here, too, the provision to pay LS&R’s attorney fees is in the sole interest of
the creditor, with no reciprocal benefit to Kline akin to reinstatement. Worth, 513 N.E.2d at
257. As the Wilborn court observed, the debtor is not voluntarily exercising a contractual right
prior to judgment in exchange for the surrender of some other right by the lender by paying its
attorneys’ fees when they are included with a payoff, 906 N.E.2d at 408. Kline paid off a debt that
he owed anyway, but with the inclusion of attorneys’ fees that he would not have had to pay, but
for his default. This is precisely the situation that invokes the policy justifications for the rule as
stated in the Ohio Supreme Court’s original Taylor opinion, which warned that it would be the
condition of future loans, at banks, that the borrower should pay the expenses of collection, and
that “in proportion to the borrower's necessity they would find, probably, additional items of costs,
as the means of a legalized extortion upon their loans. 10 Ohio 378, 381. Based on the foregoing,
the Court finds no reason to extend Ohio law, as LS&R requests, by recognizing an additional
exception to its prohibition on attorney fees in mortgage agreements.” Kline, 2013 U.S. Dist.
LEXIS 133765, at *28-29 (internal quotations omitted).
                                                               Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 10
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 11 of 22 PAGEID #: 11




error pursuant to 12 C.F.R. § 1024.35 and requests for information pursuant to 12 C.F.R. § 1024.36

(the “Designated Address”). See, a copy of the NOE with tracking information from the website

for the United States Postal Service (www.usps.com), attached as Exhibit 6.

       46.       Through the NOE, DeMartin alleged that Nationstar failed to provide accurate

payoff statements in violation of 12 C.F.R. § 1026.36(c)(3), which is a covered error under 12

C.F.R. § 1024.35(b)(6), on at least two (2) separate occasions through the issuance of each of the

Payoffs. See, id.

       47.       Nationstar received the NOE at the Designated Address on or before October 12,

2020. See, id.

       48.       On or about October 13, 2020, DeMartin’s counsel received correspondence from

Nationstar acknowledging receipt of the NOE and stating that Nationstar would respond no later

than November 16, 2020 (the “Acknowledgment”)—despite 12 C.F.R. § 1024.35(e)(3)(i)(A)

mandating servicers respond to error alleged pursuant to 12 C.F.R. § 1024.35(b)(6) within seven

(7) business days. See, a copy of the Acknowledgment, attached as Exhibit 7.

       49.       To date, Nationstar has not sent and neither DeMartin or her counsel have received

any further communications from Nationstar concerning the NOE, including a substantive

response to the same.

       50.       On or about December 4, 2020, DeMartin, through counsel, sent a notice of error

captioned “Notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to properly respond

to a notice of error as required by 12 C.F.R. § 1024.35 and 12 U.S.C. § 2605(k)(1)(C) and (E)”

(the “Subsequent NOE”) via Certified Mail [Tracking No. 70151520000166366115] to Nationstar

at the Designated Address. See, a copy of the Subsequent NOE, attached as Exhibit 8.




                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                      Complaint for Damages: Page 11
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 12 of 22 PAGEID #: 12




             DAMAGES INCURRED BY AND IMPACT UPON DeMARTIN

       51.    Had FNMA and Nationstar not demanded the payment of impermissible amounts

through the Payoffs, it would not have been necessary for DeMartin to forgo her benefit of

remaining in the Home at no cost for two (2) months following the sale of the Home.

       52.    The improper actions of FNMA and Nationstar further caused DeMartin to suffer

from other actual and proximate damages including:

              a.     DeMartin was caused to incur fees and expenses for the costs of

                     approximately one (1) month of temporary lodging in a hotel room—at a

                     more substantial cost than a comparable long-term rental property—while

                     desperately searching for a long-term rental property she could afford and

                     rent despite her credit history being tarnished by the Foreclosure and despite

                     her subsequent payment of and satisfaction of the Loan in full;

              b.     Legal fees and expenses to submit the NOE to Nationstar in a good faith

                     attempt to amicably resolve this matter or to have Nationstar mitigate the

                     harm caused to DeMartin;

              c.     Legal fees and expenses to submit the Subsequent NOE to Nationstar which

                     would not have been necessary but for Nationstar’s failure or refusal to

                     respond to the NOE; and,

              d.     Severe emotional distress in addition to the distress caused by Foreclosure

                     caused by having to vacate the Home approximately fifty (50) days earlier

                     than planned causing significant panic and distress as DeMartin had no

                     property into which to relocate at that time. DeMartin’s stress was

                     exacerbated because of extreme discomfort from having to delay hip



                                                           Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                    Complaint for Damages: Page 12
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 13 of 22 PAGEID #: 13




                      replacement surgery scheduled during the two (2) months post-closing

                      period during which DeMartin was originally to remain in her Home due to

                      her having to move and relocate on such short notice. Moreover, DeMartin

                      suffers from two (2) autoimmune diseases which put her at greater risks of

                      complications of COVID-19 which caused her great anxiety in having to

                      reside in a hotel room during the current pandemic which would have

                      otherwise been avoided. As a result of the actions of FNMA and Nationstar,

                      DeMartin has suffered frustration, loss of sleep, anxiety, depression,

                      embarrassment, and other significant emotional distress.

    PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY Nationstar

       53.    Nationstar’s actions are part of a pattern and practice of behavior in violation of

DeMartin’s rights and in abdication and contravention of Nationstar’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       54.    As of the filing of this Complaint, consumers nationwide have lodged Six Thousand

Seven Hundred Thirty-Nine (6,739) complaints with the CFPB against Nationstar, specifically

concerning the issue identified on the CFPB’s consumer complaint database as “loan, servicing,

payments, escrow” related to mortgages. Each such complaint is filed and cataloged in the CFPB’s

publicly     accessible     online     database      which       can       be       accessed         at:

http://www.consumerfinance.gov/data-reseraach/consumer-complaints.

       55.    As of the filing of this Complaint, consumers nationwide have lodged Five Hundred

Four (504) complaints with the CFPB against Nationstar, specifically concerning the issue

identified on the CFPB’s consumer complaint database as “settlement process and costs” related

to mortgages. Each such complaint is filed and cataloged in the CFPB’s publicly accessible online



                                                           Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                    Complaint for Damages: Page 13
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 14 of 22 PAGEID #: 14




database     which       can     be        accessed   at:   http://www.consumerfinance.gov/data-

research/consumer-complaints.

       56.     As of the filing of this Complaint, consumers nationwide have lodged Seven

Thousand Three Hundred Fifty One (7,351) complaints with the CFPB against Nationstar,

specifically concerning the issue identified on the CFPB’s consumer complaint database as “on

modification, collection, foreclosure” related to mortgages. Each such complaint is filed and

cataloged in the CFPB’s publicly accessible online database which can be accessed at:

http://www.consumerfinance.gov/data-research/consumer-complaints/.

       57.     DeMartin has reviewed the CFPB’s consumer complaint database and has

identified other similar alleged RESPA violations by Nationstar against other borrowers. In

particular, DeMartin has reviewed the fifteen (15) consumer complaints attached hereto and

identified as Group Exhibit 9. The date, details, and a narrative disclosed by the consumer is set

forth in each complaint. The complaints show conduct which demonstrates that Nationstar has

engaged in a pattern or practice of violating RESPA with respect to other borrowers.

                           COUNT I: AGAINST FNMA
             VIOLATIONS OF 15 U.S.C. § 1639g AND 12 C.F.R. § 1026.36(c)(3)

       58.     DeMartin repeats and realleges paragraphs 1 through 57 with the same force and

effect as though fully set forth herein.

       59.     DeMartin submitted a request for a payoff statement of the Loan pursuant to 15

U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3) on at least three (3) separate occasions in or around

July 2020 and September 2020.

       60.     In response to DeMartin’s requests for payoff statements FNMA—or Nationstar

acting on behalf of FNMA—failed to provide accurate payoff statements on at least three (3)

separate occasions—as required by 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3)—because

                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                      Complaint for Damages: Page 14
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 15 of 22 PAGEID #: 15




the payoff balances stated through each of the Payoffs included impermissible attorneys’ fees. See,

Exhibits 2, 3, 4, and 5.

       61.     DeMartin was harmed as a result of the actions of FNMA—or Nationstar acting on

behalf of FNMA—as further discussed supra, including, but not limited to, legal fees and costs

incurred with sending the NOE and the Subsequent NOE which would not have been necessary

but for FNMA’s and Nationstar’s failure to provide accurate payoff statements.

       62.     FNMA is vicariously liable for violations of 15 U.S.C. § 1639g and 12 C.F.R. §

1026.36(c)(3) committed by its servicers as alleged in this matter. E.g., Kolano, 2014 WL 1117862

at *6; see also, supra.

       63.     As a result of the actions of FNMA and Nationstar—acting on behalf of FNMA—

FNMA is liable to Plaintiff for actual damages, statutory damages, costs, and attorneys’ fees. 15

U.S.C. §§ 1640(a)(1)-(3); 15 U.S.C. § 1641.

                   COUNT TWO: AGAINST NATIONSTAR
        VIOLATION OF 12 C.F.R. § 1024.35(e) AND 12 U.S.C. §§ 2605(e) AND (k)

                      (Failure to timely and properly respond to the NOE)

       64.     DeMartin repeats and realleges paragraphs 1 through 57 with the same force and

effect as though fully set forth herein.

       65.     “A servicer shall comply with the requirements of this section for any written notice

from the borrower that asserts an error and that includes the name of the borrower, information

that enables the servicer to identify the borrower’s mortgage loan account, and the error the

borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

       66.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.” Supplement I to Part 1024.

                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                      Complaint for Damages: Page 15
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 16 of 22 PAGEID #: 16




       67. A servicer must respond to a notice of error by either:

                (A) Correcting the error or errors identified by the borrower and
                    providing the borrower with a written notification of the
                    correction, the effective date of the correction, and contact
                    information, including a telephone number, for further
                    assistance; or
                (B) Conducting a reasonable investigation and providing the
                    borrower with a written notification that includes a statement
                    that the servicer has determined that no error occurred, a
                    statement of the reason or reasons for this determination, a
                    statement of the borrower’s right to request documents relied
                    upon by the servicer in reaching its determination, information
                    regarding how the borrower can request such documents, and
                    contact information, including a telephone number, for further
                    assistance.

12 C.F.R. § 1024.35(e)(1)(i); see also 12 U.S.C. § 2605(e)(2)(B).

       68. A servicer must respond to a notice of error in compliance with 12 C.F.R. §

             1024.35(e)(1):

                (A) Not later than seven days (excluding legal public holidays,
                    Saturdays, and Sundays) after the servicer receives the notice of
                    error for errors asserted under paragraph (b)(6) of this section.
                (B) Prior to the date of a foreclosure sale or within 30 days
                    (excluding legal public holidays, Saturdays, and Sundays) after
                    the servicer receives the notice of error, whichever is earlier, for
                    errors asserted under paragraphs (b)(9) and (10) of this section.
                (C) For all other asserted errors, not later than 30 days (excluding
                    legal public holidays, Saturdays, and Sundays) after the servicer
                    receives the applicable notice of error.

12 C.F.R. § 1024.35(e)(3)(i); see also 12 U.S.C. § 2605(e)(2).

       69.      “A servicer of a federally related mortgage shall not...fail to take timely action to

respond to a borrower’s requests to correct errors relating to allocation of payments, final balances

for purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.”

12 U.S.C. § 2605(k)(1)(C).




                                                               Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 16
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 17 of 22 PAGEID #: 17




       70.     A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       71.     The NOE constitutes a notice of error as defined by 12 C.F.R. § 1024.35(a) as it is

a “written notice from the borrower that asserts an error and that includes the name of the borrower,

information that enables the servicer to identify the borrower’s mortgage loan account, and the

error the borrower believes has occurred.” See, Exhibit 6.

       72.     DeMartin sent the NOE to Nationstar at the Designated Address and Nationstar

received each such notice at such address. See, id.

       73.     Through the NOE, DeMartin alleged that Nationstar failed to provide accurate

payoff statements in violation of 12 C.F.R. § 1026.36(c)(3), which is a covered error under 12

C.F.R. § 1024.35(b)(6), on at least two (2) separate occasions through the issuance of each of the

Payoffs. See, Exhibit 6.

       74.     Nationstar failed to fulfill its obligations as to 12 C.F.R. § 1024.35(e) as Nationstar

has wholly failed to respond to the NOE.

       75.     Nationstar’s failure to perform a reasonable investigation into and otherwise

properly respond to the errors alleged through the NOE constitute a violation of 12 C.F.R. §

1024.35(e) and 12 U.S.C. §§ 2605(e) and (k) and, as a result, DeMartin has suffered actual

damages as detailed, supra, including, but not limited to incurring legal fees and expenses for

preparing and sending the Subsequent NOE which would not have been necessary but for

Nationstar’s failure to properly respond to the NOE.

       76.     Nationstar’s actions are part of a pattern and practice of behavior in conscious

disregard for DeMartin’s' rights.



                                                              Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                       Complaint for Damages: Page 17
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 18 of 22 PAGEID #: 18




          77.   Nationstar’s conduct as pled, supra, shows a conscious disregard for DeMartin’s

rights.

          78.   As a result of Nationstar’s actions, Nationstar is liable to DeMartin for statutory

damages and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

          79.   Additionally, DeMartin requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                        COUNT THREE: AGAINST NATIONSTAR
                     VIOLATIONS OF THE RMLA, R.C. 1322.01, et seq.

          80.   DeMartin repeats and realleges paragraphs 1 through 57 with the same force and

effect as though fully set forth herein.

          81.   “No person ... shall act as a … mortgage servicer … without first having obtained

a certificate of registration from the superintendent of financial institutions for the principal office

and every branch office to be maintained by the person for the transaction of business as a …

mortgage servicer ... in this state.” R.C. 1322.07(A).

          82.   Nationstar, as a mortgage servicer, is required to be registered with the Ohio

Department of Commerce, Division of Financial Institutions under R.C. 1322.

          83.   Nationstar is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License Nos.

850005.009-BR,         RM.850005.014-BR,            RM.850005.016-BR,              RM.850005.012-BR,

RM.850005.006-BR, RM.850005.014-BR, and RM.850005.016-BR. R.C. 1322.01(GG).

          84.   DeMartin is a buyer, as the Loan is serviced by Nationstar, a mortgage servicer.

R.C. 1322.01(H).




                                                               Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                        Complaint for Damages: Page 18
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 19 of 22 PAGEID #: 19




       85.     A registrant, licensee, or person required to be registered or licensed under R.C.

1322, et seq. cannot “[e]ngage in conduct that constitutes improper, fraudulent, or dishonest

dealings.” R.C. 1322.40(C).

       86.     Nationstar’s conduct in improperly demanding and collecting amounts due through

each of the Payoffs, in sending inaccurate payoff statements, and in failing to timely correct the

errors asserted by the NOE constitutes violations of R.C. 1322.40(C).

       87.     Nationstar’s conduct caused DeMartin to suffer actual damages, as further

described, supra.

       88.     As a result of Nationstar’s conduct, Nationstar is liable to DeMartin for actual

damages, as further described, supra, as well as reasonable attorneys’ fees and costs incurred in

connection with this action and punitive damages. R.C. 1322.52.

       89.     A registrant, licensee, or person required to be registered or licensed under R.C.

1322, et seq., is required to comply with all duties imposed by other statutes or common law and:

               (3)    Act with reasonable skill, care, and diligence; [and]
               (4)    Act in good faith and with fair dealing in any transaction,
                      practice, or course of business in connection with the
                      brokering or originating of any residential mortgage loan[.]

R.C. 1322.45(A).

       90.     A registrant, licensee, or person required to be registered or licensed under R.C.

1322 cannot waive or modify its duties under R.C. 1322.45(A). R.C. 1322.45(C).

       91.     Nationstar’s conduct in improperly demanding and collecting amounts due through

each of the Payoffs, in sending inaccurate payoff statements, and in failing to timely correct the

errors asserted by the NOE constitutes violations of R.C. 1322.45(A)(3)-(4).




                                                            Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                     Complaint for Damages: Page 19
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 20 of 22 PAGEID #: 20




       92.     As a result of Nationstar’s conduct, Nationstar is liable to DeMartin for actual

damages, as further described, supra, as well as reasonable attorneys’ fees and costs incurred in

connection with this action and punitive damages. R.C. 1322.45(D).

                   COUNT FOUR: AGAINST FNMA AND NATIONSTAR
                             UNJUST ENRICHMENT

       93.     DeMartin repeats and realleges paragraphs 1 through 57 with the same force and

effect as though fully set forth herein.

       94.     DeMartin conferred a benefit—the amounts impermissibly claimed due and owing

for attorneys’ fees through each of the Payoffs in exchange for her forgoing the benefit of staying

in the Home for an additional two (2) months post-closing—upon Nationstar and FNMA, each of

which had knowledge of that benefit. See, Exhibits 2, 3, 4 and 6.

       95.     FNMA and Nationstar voluntarily accepted and retained the benefit conferred.

       96.     The circumstances render FNMA’s and Nationstar’s retention of said benefit

inequitable as they were not entitled to the payment of such benefit under Ohio law.

       97.     Defendants have been unjustly enriched at the direct expense of DeMartin in the

amount of impermissible attorneys’ fees paid through the payment, in full, of the amounts

demanded through the Payoffs. See, Exhibits 2, 3, 4 and 6.

       98.     As a result of FNMA’s and Nationstar’s unjust enrichment, FNMA and Nationstar

are each liable to DeMartin for actual damages as further described, supra, including disgorgement

of all monies unlawfully accepted from Plaintiff.

                   COUNT FIVE: AGAINST FNMA AND NATIONSTAR
                             BREACH OF CONTRACT

       99.     DeMartin repeats and realleges paragraphs 1 through 57 with the same force and

effect as though fully set forth herein.



                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                      Complaint for Damages: Page 20
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 21 of 22 PAGEID #: 21




       100.    The Loan is a contract between DeMartin and FNMA and Nationstar. See, Exhibit

1.

       101.    FNMA and Nationstar breached the Contract by demanding, collecting, and

accepting amounts in the payoff and satisfaction of the Loan which are impermissible under Ohio

Law.

       102.    FNMA and Nationstar breached the contract in bad faith as evidenced by their

failures to correct its breach despite being put on notice of the same through the NOE and

DeMartin’s repeated prior communications. See, Exhibit 6.

       103.    DeMartin has been harmed by FNMA’s and Nationstar’s breach of the Loan and

has suffered actual damages as further pleaded, supra.

       104.    As a result of their actions, FNMA and Nationstar are each liable to DeMartin for

actual damages as further alleged, supra, as well as reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Joan DeMartin prays that this Court grant judgment against

Defendants Nationstar Mortgage LLC d.b.a. Mr. Cooper and Federal National Mortgage

Association, and award her the following:

       A.      Actual damages from Defendant Federal National Mortgage Association in an

               amount to be determined at trial for the allegations contained in Count One.

       B.      Actual damages from Defendant Nationstar Mortgage LLC d.b.a. Mr. Cooper in an

               amount to be determined at trial for the allegations contained in Counts Two and

               Three.

       C.      Actual damages from Defendants Nationstar Mortgage LLC d.b.a. Mr. Cooper and

               Federal National Mortgage Association in an amount to be determined at trial for



                                                             Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                      Complaint for Damages: Page 21
Case: 2:20-cv-06267-ALM-KAJ Doc #: 1 Filed: 12/07/20 Page: 22 of 22 PAGEID #: 22




               the allegations contained in Counts Four and Five;

       D.      An award of statutory damages of Four Thousand Dollars ($4,000.00) from

               Defendant Federal National Mortgage Association for the violations of TILA and

               Regulation Z contained in Count One;

       E.      An award of statutory damages of Two Thousand Dollars ($2,000.00) for the

               violation of RESPA contained in Count Two;

       F.      For punitive damages against Defendant Nationstar Mortgage LLC d.b.a. Mr.

               Cooper as to Count Three;

       G.      For attorney’s fees and costs as to Counts One through Five;

       H.      For such other relief which this Court may deem appropriate.

                                                    Respectfully submitted,

                                                    /s/Marc E. Dann
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                    Michael A. Smith Jr. (0097147)
                                                    Dann Law
                                                    P.O. Box 6031040
                                                    Cleveland, OH 44103
                                                    Telephone: (216) 373-0539
                                                    Facsimile: (216) 373-0536
                                                    notices@dannlaw.com

                                                    Counsel for Plaintiff Joan DeMartin

                                       JURY DEMAND

       Plaintiff Joan DeMartin hereby respectfully demands a trial by jury on all such claims

that may be so tried.


                                                    /s/Marc E. Dann
                                                    Marc E. Dann (0039425)
                                                    Dann Law



                                                           Joan DeMartin v. Nationstar Mtg., etc., et al.
                                                                    Complaint for Damages: Page 22
